       Case 1:20-cv-03677-LGS-KHP Document 145 Filed 01/13/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X             1/13/2021
MOJO NICHOLS, et al.,

                                                Plaintiffs,             20-CV-3677 (LGS) (KHP)

                             -against-                               Discovery and Scheduling Order

NOOM INC., et al.,

                                                Defendants.

-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Consistent with the telephonic case management conference held on January 12, 2021

in the above-captioned matter, the parties are directed as follows:

Proposed Third Amended Complaint

         Having reviewed Plaintiffs’ proposed Third Amended Complaint, and having now

discussed the request with both parties, the Court hereby grants Plaintiffs’ request to file its

Third Amended Compliant. Plaintiffs must file the amended pleading by this Friday, January 15,

2021. No further amendments will be permitted absent good cause or to conform the

pleadings to a Court order, as appropriate.

Discovery Deadlines

         Given the parties’ limited progress in discovery to this point and the substantial amount

of data that the parties intend to collect and produce, the Court recognizes that additional time

will be needed in order for the parties to complete discovery. Therefore, the Court hereby

extends the deadline to complete fact discovery in this case until December 31, 2021.
        Case 1:20-cv-03677-LGS-KHP Document 145 Filed 01/13/21 Page 2 of 5




Relatedly, the Court denies Plaintiffs’ request for the Court to appoint a special master to assist

with issues related to discovery and electronically stored information. All issues can be

addressed in the regularly scheduled case management conferences and briefing, if needed.

Briefing Schedules

         As indicated at the January 12th conference, Plaintiffs’ moving papers on their

anticipated motion for conditional class certification are due on June 30, 2021. Defendants’

opposition to that motion is due on August 27, 2021. Plaintiffs’ reply is due on October 22,

2021.

         The parties’ briefings on Defendants’ anticipated motion to dismiss will be governed in

accordance with the schedule outlined on the record during Judge Schofield’s December 17,

2020 conference with the parties.

Party Correspondence and Letter Submissions to the Court

         This portion of this Discovery and Scheduling Order supersedes all prior orders from this

Court related to pre-conference submissions. Moving forward, the parties shall simultaneously

exchange with one another their proposed agenda items to be discussed at the upcoming

conference by 5:00 p.m. five business days prior to that conference. The parties shall then

summarize their respective positions on the proposed agenda items and simultaneously

exchange those position statements with one another by 5:00 p.m. three business days before

the conference. Finally, the parties shall file a joint letter with the Court – not to exceed six

pages in length – by 5:00 p.m. two business days in advance of the conference containing the

agenda items and the parties’ respective positions.



                                                  2
       Case 1:20-cv-03677-LGS-KHP Document 145 Filed 01/13/21 Page 3 of 5




        If extenuating circumstances warrant an emergency application to the Court, the parties

may file a letter with the Court to raise those pressing issues. However, the Court cautions the

parties that letters should be limited, to the extent possible, to those written in anticipation of

scheduled conferences and emergency applications should be submitted sparingly.

Requests for Production

        The Court has reviewed the parties’ extensive submissions with respect to discovery

disputes arising out of Plaintiffs’ requests for production (the “Requests”) and Defendants’

related application for a protective order with respect to many of the Requests. Having

reviewed the Requests and considered the parties’ positions on these issues, the Court finds

that many of Plaintiffs requests are not tailored in a manner consistent with Rule 26 and Rule

34 of the Federal Rules insofar as they are overbroad and seek information disproportionate to

the needs of the case. Accordingly, the Court grants Defendants’ application for a protective

order with respect to Request number 6, 7, 8, 13, 28, 41, 42, and 46. Further, the Court grants

Defendants’ application for a protective order with respect to Request number 48 insofar as

Noom will not be required to produce anything more than what it has already agreed to

produce concerning that Request.

        Moreover, the Court finds that certain Requests should be narrowed. Accordingly, the

parties are directed to the Court’s specifications, outlined below, concerning some additional

Requests, all of which were discussed at the January 12 conference:

   •    Request #31 & #33 – Pursuant to these overlapping requests, Noom will be required to

        produce internal reports, memoranda, PowerPoint presentations, meeting agendas or

        other similar materials presented to management and/or Noom’s Board of Directors
                                                 3
       Case 1:20-cv-03677-LGS-KHP Document 145 Filed 01/13/21 Page 4 of 5




        regarding consumer complaints about signup, autorenewal, charges, and cancellation,

        as well as the Better Business Bureau’s (“BBB”) warning, and the company’s responses

        to such complaints and/or the BBB warning.

   •    Request #34 – Noom must produce nonprivileged communications that occurred one

        week prior to the BBB warning through one week after the CEO’s message in response

        to the BBB warning pertaining to the BBB warning itself and the company’s response

        thereto.

        Plaintiffs shall file no more than 25 additional document requests without subparts

absent leave from this Court. With respect to the parties’ disagreements surrounding RFP

instructions and definitions, the parties shall follow the Federal Rules of Civil Procedure and the

Southern District’s Local Rules, not alternative, more expansive instructions and definitions.

        A case management conference is scheduled in this case for January 29, 2021 at 10:00

a.m. Counsel for the parties are directed to call the Court’s conference line at the scheduled

time. Please dial (866) 434-5269; access code: 4858267. The parties are directed to meet and

confer in advance of the January 29 conference with respect to Request number 45 regarding

production of a statistically significant sample of data from the Zendesk database as well as

documents and information collected from social media, including information from the

identified third-party consultant. The parties should be prepared to discuss this issue at the

January 29 conference.

        Finally, the parties are directed to the transcript from the January 12, 2021 conference

for additional directives and rulings.


                                                 4
     Case 1:20-cv-03677-LGS-KHP Document 145 Filed 01/13/21 Page 5 of 5




      SO ORDERED.

Dated: New York, New York
       January 13, 2021


                                         ______________________________
                                         KATHARINE H. PARKER
                                         United States Magistrate Judge




                                     5
